Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Vrla on May 7, 2021.

The application has been amended as follows: 
In the Amendment filed on 1/5/2021:

(Currently Amended) A device for the rotational and translational movement of an object comprising a planar bearing region, the device comprising:
 having a bearing region, 
wherein the planar bearing region of the object is arranged plane-parallel to the bearing region of the carrier plate, 
wherein the object is rotatable in relation to the carrier plate in one of two possible opposing rotational directions and is displaceable in a predetermined direction, 
wherein bearing surfaces of the respective bearing regions facing toward one another each comprise at least one closed, peripheral running groove, in which roller bodies are guided, wherein the running grooves are formed in such a way that if a force acts on the object in the predetermined direction defined in the plane of the planar bearing region of the object, the object is movable in an at least partially positively-guided, simultaneously rotational and translational movement from a starting position into an intermediate position, during which the object is rotated in relation to the carrier plate in one of the two possible opposing rotational directions and is displaced in the predetermined direction, and wherein the object, after the movement into the intermediate position, is pivotable in relation to the carrier plate further in the one of the two possible opposing rotational directions and is displaceable opposite to the predetermined direction and occupies the base position again upon a pivot of 180°.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: see applicant’s remarks on pages 5-6 of the Amendment filed on 1/5/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
May 7, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637